Exhibit 10.1
SECOND SETTLEMENT AGREEMENT
     SECOND SETTLEMENT AGREEMENT, dated the 22nd day of December, 2008 (this
“Agreement”), by and among O’Charley’s Inc., a Tennessee corporation (the
“Company”), and Eric S. Rosenfeld, Crescendo Partners II, L.P., Series Z
(“Crescendo Partners II”), Crescendo Partners III, L.P., Crescendo Investments
II, LLC, Crescendo Investments III, LLC (collectively, “Crescendo” and each a
“Crescendo Party”).
     WHEREAS, Crescendo and the Company entered into a settlement agreement
dated March 12, 2008 (the “First Settlement Agreement”), pursuant to which,
among other things: (i) Arnaud Ajdler, Gregory Monahan and Douglas Benham (each
a “Crescendo Director,” and together with the individual to be appointed to the
Company’s Board of Directors (the “Board”) pursuant to Section 1(a), the
“Crescendo Directors”) were appointed to the Board and certain of its
committees; (ii) the Company agreed to declassify its Board of Directors, which
such declassification was subsequently approved by the Company’s shareholders;
(iii) the parties agreed to take certain actions with respect to the Company’s
2008 Annual Meeting of Shareholders; and (iv) Crescendo agreed to refrain from
certain other actions generally through the adjournment of the 2009 Annual
Meeting of Shareholders (the “2009 Annual Meeting”), subject to certain
conditions, which were not met; and
     WHEREAS, the parties desire to avoid a proxy contest with respect to the
2009 Annual Meeting, and in light of the Chief Executive Officer’s planned
retirement from the Company, have concluded that it is in the Company’s and its
shareholders’ best interests to come to an agreement with respect to certain
matters related to the 2009 Annual Meeting and certain other matters, as
provided herein.
     NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, covenants and agreements hereinafter set
forth, and, intending to be legally bound hereby, the parties hereby agree as
follows:
     1. Crescendo Board Appointment; 2009 Annual Meeting and Related Matters.
          (a) Board Expansion. The Company hereby agrees that, no later than 10
business days from the date hereof, the size of the Board will be expanded from
11 to 12 directors. Promptly following the execution of this Agreement,
Crescendo shall recommend to the Board an individual with relevant restaurant,
hospitality or retail industry experience who qualifies as “independent” under
NASDAQ listing standards to fill the newly-created directorship resulting from
the increase in the size of the Board; provided, that the Board, upon the
recommendation of its Nominating and Corporate Governance Committee (the
“Nominating Committee”), will have determined, after a prompt, good faith,
reasonable and customary review that such individual qualifies to serve on the
Board and is “independent” pursuant to the listing standards of the NASDAQ Stock
Market (the “NASDAQ”). If the Nominating Committee determines that such person
does not meet the qualifications of the Board or is not “independent” pursuant
to the listing standards of the NASDAQ Stock Market, Crescendo shall have the
right to propose additional individuals so qualified to be considered and
appointed in accordance with the provisions of this Section 1(a). The Board
shall immediately appoint any such qualified candidate proposed by Crescendo to
fill the newly created directorship as soon as such candidate’s qualifications
have been reviewed and approved by the Nominating Committee. The Company will
promptly thereafter expand the size of the Board and appoint such individual to
the Board, subject only to the Nominating Committee’s and the Board’s prompt,
good faith, reasonable and customary review of such individual’s qualifications.
          (b) Board Composition Following 2009 Annual Meeting. The parties
hereby agree to the following with respect to the composition of the Board of
Directors:

 



--------------------------------------------------------------------------------



 



               (i) Board Size Through 2009 Annual Meeting. The size of the Board
will not be increased to more than 12 directors before the Company’s Board of
Directors’ meeting held in connection with the Company’s 2009 Annual Meeting.
               (ii) Board Restructuring at 2009 Annual Meeting. Effective as of
the adjournment of the 2009 Annual Meeting, the Board will be comprised of 10
directors. To effect this reduction in the Board’s size from 12 to 10 members:
(a) Gregory L. Burns will not stand for re-election at the 2009 Annual Meeting
and his term as a director will expire at the adjournment thereof; (b) the
Company will either (x) nominate a total of seven directors for election at the
2009 Annual Meeting, which slate will consist of Messrs. Ajdler and Monahan, the
individual appointed to the Board upon the recommendation of Crescendo pursuant
to Section 1(a) and four other nominees of the Company, or (y) the Company will,
effective as of the adjournment of the 2009 Annual Meeting, obtain the
resignation of an incumbent director (other than Douglas Benham) whose term
expires at the 2010 Annual Meeting of Shareholders (the “2010 Annual Meeting”),
and will nominate a total of eight directors for election, which will consist of
Messrs. Ajdler and Monahan, the individual appointed to the Board upon the
recommendation of Crescendo pursuant to Section 1(a) and five other nominees of
the Company.
     The Company will solicit proxies for the election of the Crescendo
Directors at the 2009 Annual Meeting in the same manner as it does with respect
to all other director nominees. The Company will use its reasonable best efforts
to cause all Voting Securities (as such term is defined in Section 10) that
members of the Board are entitled to vote at the 2009 Annual Meeting to be voted
in favor of the election of Crescendo Directors. Each Crescendo Party will vote,
and will cause its respective Affiliates and Associates (as such terms are
defined in Section 10) to vote, all Voting Securities (as such term is defined
in Section 10) that it is entitled to vote at the 2009 Annual Meeting (i) in
favor of the election of each of the Company’s nominees for election to the
Board, and (iii) in its discretion with regard to any other items of business
that are brought before such meeting.
     Notwithstanding anything to the contrary herein, the Board may expand its
size at any time by one director in connection with the hiring of a new
permanent chief executive officer (the “New CEO”), if the Board determines to
appoint the New CEO to the Board.
               (iii) 2009 Annual Meeting Date and Items of Business. The Company
will hold its 2009 Annual Meeting at such time as is determined by the Board;
provided, that the Company will use all reasonable efforts to cause the 2009
Annual Meeting to be held on or before May 29, 2009, and in no event will such
meeting be held later than June 30, 2009. The only items to be put to a
shareholder vote at the 2009 Annual Meeting will be (i) the election of
directors as contemplated herein, (ii) ratification of the Company’s auditors
and (iii) any shareholder proposal that the Company is required to bring to a
vote under applicable law.
               (iv) Board Representation Upon Reduction in Crescendo Ownership.
Notwithstanding anything to the contrary herein, at any time during the term
hereof, (A) if Crescendo owns less than the lesser of 5% of the Company’s
outstanding Voting Securities (as such term is defined in Section 10) and
1,065,774 shares of the Company’s common stock (“Common Stock”), but more than
the lesser of 1% of the Company’s outstanding Voting Securities and 213,155
shares of Common Stock, it will be entitled to representation on the Board of no
more than two Crescendo Directors and (B) if Crescendo owns less than the lesser
of 1% of the Company’s outstanding Voting Securities and 213,155 shares of
common stock, it will not be entitled to any representation on the Board.
Immediately after Crescendo’s beneficial ownership of the Company’s Voting
Securities falls below the aforementioned requisite thresholds, Crescendo will
so notify the Company and will cause the appropriate number of Crescendo
Directors to immediately resign. If a Crescendo Director is required to resign
from the Board

2



--------------------------------------------------------------------------------



 



pursuant to subpart (A) of the preceding sentence, Crescendo will cause a
Crescendo Director appointed to the class of directors whose current terms
expire at the 2009 Annual Meeting to resign.
               (v) Crescendo Director Vacancies. If any Crescendo Director
leaves the Board (whether by resignation or otherwise) before the 2010 Annual
Meeting (other than pursuant to Section 1(b)(iv) hereof), Crescendo will be
entitled to recommend to the Nominating Committee replacement director(s) (each
of whom will be deemed a Crescendo Director for purposes of this Agreement) who
will qualify as “independent” pursuant to NASDAQ listing standards; provided,
that any such successor nominee to Douglas Benham or the individual appointed to
the Board pursuant to Section 1(a) (the “New Director”) will have relevant
restaurant, hospitality or retail industry experience. The Nominating Committee
will not unreasonably withhold acceptance of any replacement director(s)
recommended by Crescendo. In the event the Nominating Committee does not accept
a replacement director(s) recommended by Crescendo, Crescendo will have the
right to recommend additional replacement director(s) for consideration by the
Nominating Committee. The Board will appoint such replacement director(s) to the
Board no later than five (5) business days after the Nominating Committee’s
recommendation of such replacement director(s).
          (c) Committee Membership of Crescendo Directors. Upon the execution of
this Agreement, Gregory Monahan shall continue to serve as a member of each of
the Nominating Committee of the Board and Executive Committee of the Board and
Arnaud Ajdler shall continue to serve as a member of the Compensation and Human
Resources Committee of the Board. The Company will take all action necessary in
furtherance of the appointment of the New Director to the Audit Committee of the
Board assuming he satisfies the applicable NASDAQ listing requirements and
Securities and Exchange Commission (“SEC”) rules and subject to his approval to
serve on such committee.
          (d) Related Board Matters; Liaison Director. The parties hereby agree
to the following with respect to certain other matters relating to the Board of
Directors:
               (i) Resignation of Gregory Burns. Messr. Burns will continue to
serve as the Company’s Chief Executive Officer, President, Chairman of the Board
and Chairman of the Executive Committee of the Board through the Board’s
regularly scheduled meeting in February 2009 (the “February Board Meeting”), at
which time Messr. Burns will tender his resignation from each such position with
the Company; provided however, Messr. Burns shall continue to serve as a
director until the 2009 Annual Meeting.
               (ii) Matters Relating to the February Board Meeting. At the
February Board Meeting, the Board will (i) name Lawrence E. Hyatt as interim
Chief Executive Officer and President to act in that capacity until the hiring
of the New CEO, (ii) appoint Messr. Benham as Chairman of the Executive
Committee of the Board and (iii) appoint Richard Reiss, Jr. as Lead Independent
Director.
               (iii) Interim Liaison Director. Upon the execution of this
Agreement, the Company will take all action necessary in furtherance of (i) the
appointment of Messr. Benham to the Executive Committee of the Board, (ii) the
creation of the role of Interim Liaison Director of the Executive Committee of
the Board and (iii) the appointment of Messr. Benham to serve as Interim Liaison
Director beginning as of the date hereof. Messr. Benham’s duties in his role as
Interim Liaison Director shall include (i) spending two days per week, on
average, at the Company beginning the week of January 5, 2009, (ii) serving as
liaison between the management team and the Executive Committee of the Board,
(iii) monitoring the performance of the Company, (iv) attending meetings of the
Company’s Executive Leadership Council, (v) providing advice and guidance to the
management team on strategic direction and major decisions and (vi) performing
such other duties as requested by the Executive

3



--------------------------------------------------------------------------------



 



Committee and agreeable to Messr. Benham. Messr. Benham’s role as Interim
Liaison Director shall terminate upon Messr. Benham’s appointment as Chairman of
the Executive Committee of the Board at the February Board Meeting, at which
time Messr. Benham will continue the aforementioned duties of Interim Liaison
Director in such new role. In connection with serving as Interim Liaison
Director and Chairman of the Executive Committee of the Board, the Company has
agreed to compensate Messr. Benham as follows: (i) on January 5, 2009, Messr.
Benham will be granted 7,500 shares of the Company’s common stock under the
Company’s 2008 Equity and Incentive Plan and be paid $15,000 in cash; (ii) on
February 27, 2009 and at the conclusion of every subsequent four-week accounting
period (an “Accounting Period”) in which he serves in such capacity, Messr.
Benham will be paid $30,000, which amounts shall be in addition to the
compensation Messr. Benham otherwise receives in connection with his service as
a director of the Company and which shall be prorated accordingly in the event
Messr. Benham’s service begins or ends during any Accounting Period; and
(iii) the Company will reimburse Messr. Benham for his reasonable out-of-pocket
expenses, including travel expenses, incurred in connection with serving as
Interim Liaison Director or Chairman of the Executive Committee of the Board, as
the case may be. After serving in such role for a period of four Accounting
Periods, the Executive Committee of the Board will review the duties performed
by Messr. Benham and the related time requirements for such services and decide
whether Messr. Benham’s duties should be adjusted and the appropriate level of
compensation for such duties. Any decision to revise Messr. Benham’s duties as
Chairman of the Executive Committee of the Board and corresponding compensation
at such time will require the approval of a majority of all of the members of
the Executive Committee.
               (iv) Matters Relating to the New CEO. Promptly following the date
hereof, the Executive Committee of the Board will initiate a search for the New
CEO. Upon the later of the date of the 2009 Annual Meeting and the date of
election of the New CEO, the Executive Committee of the Board will recommend for
approval by the Board a director to serve as the non-executive Chairman of the
Board, which recommendation will require the approval of a majority of all of
the members of the Executive Committee. At any such time as a non-executive
Chairman of the Board is appointed, the position of lead independent director
shall cease to exist. Following the appointment of the New CEO, Messr. Benham
shall remain Chairman of the Executive Committee of the Board, unless a majority
of all of the members of the Executive Committee shall determine otherwise.
     2. Termination. This Agreement will remain in full force and effect and
will be fully binding on the parties hereto in accordance with the provisions
hereof until the date that is five business days prior to the last date on which
a shareholder of the Company may submit nominations for the Board in connection
with the Company’s 2010 Annual Meeting of Shareholders (the “Termination Date”).
Section 14 and Section 15 will survive any termination of this Agreement.
     3. Standstill.
          (a) Each Crescendo Party agrees that during the period commencing on
the date hereof and ending on the Termination Date, without the prior written
consent of the Board specifically expressed in a written resolution adopted by a
majority vote of the entire Board, it will not, and will cause each of its
Affiliates, Associates, officers, agents and other Persons acting on its behalf
not to:
               (i) acquire, offer or propose to acquire, or agree to acquire
(except by way of stock dividends or other distributions or offerings made
available to holders of Voting Securities (as such term is defined in
Section 10) generally on a pro rata basis, provided that any such securities so
received will be subject to the provisions hereof), directly or indirectly,
whether by purchase, tender or exchange offer, through the acquisition of
control of another Person (as such term is defined in Section 10), by joining a
partnership, limited partnership, syndicate or other “group” (within the meaning

4



--------------------------------------------------------------------------------



 



of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or otherwise, any Voting Securities, or otherwise become the
economic owner (as such term is defined in Section 10) of any such securities,
if after giving effect to such acquisition it (by itself or together with any
other Crescendo Party, its respective Affiliates and Associates and any other
Person with whom it, such other Crescendo Party or any such Affiliate or
Associate has any agreement, understanding or arrangement with respect to Voting
Securities) would be the beneficial owner or economic owner of more than 15% of
the Company’s outstanding Voting Securities. For the purposes of this
Section 3(a)(i), any Voting Securities, including options to acquire Voting
Securities, that have been or are hereafter issued or granted to Mr. Benham in
his capacity as a director, or any other Voting Securities otherwise acquired by
Mr. Benham in his individual capacity, shall not be deemed to be Voting
Securities held, beneficially owned or controlled by Crescendo or any other
Crescendo Party. For the purposes of computing the beneficial ownership at the
time of any purchase, the number of outstanding Voting Securities will be
determined by the latest available Company filing with the Securities and
Exchange Commission (the “SEC”);
               (ii) engage, or in any way participate, directly or indirectly,
in any “solicitation” (as such term is defined in Rule 14a-1(l) promulgated by
the SEC under the Exchange Act) of proxies or consents (whether or not relating
to the election or removal of directors), seek to advise, encourage or influence
any Person with respect to the voting of any Voting Securities; initiate,
propose or otherwise “solicit” (as such term is defined in Rule 14a-1(l)
promulgated by the SEC under the Exchange Act) shareholders of the Company for
the approval of shareholder proposals whether made pursuant to Rule 14a-8 or
Rule 14a-4 under the Exchange Act or otherwise; induce or attempt to induce any
other Person to initiate any such shareholder proposal; or otherwise communicate
or seek to communicate with the Company’s shareholders or others pursuant to
Rule 14a-1(l)(2)(iv) under the Exchange Act; provided, however, that nothing
herein will limit the ability of any Crescendo Party, or its respective
Affiliates and Associates, except as otherwise provided in Section 1(b)(ii), to
vote its Voting Securities on any matter submitted to a vote of the stockholders
of the Company or announce its opposition to any Board-approved proposals not
supported by Messrs. Ajdler or Monahan or limit the ability of the Crescendo
Directors to exercise their rights as members of the Board while serving as
members of the Board;
               (iii) form, join or in any way participate in any “group” (within
the meaning of Rule 13d-5 of Regulation 13D-G under the Exchange Act) with
respect to any Voting Securities, other than a “group” that includes all or some
lesser number of the Crescendo Parties, but does not include any other members
who are not currently identified as a Crescendo Party;
               (iv) deposit any Voting Securities in any voting trust or subject
any Voting Securities to any arrangement or agreement with respect to the voting
of any Voting Securities, except as expressly set forth in this Agreement;
               (v) seek to have called, or cause to be called, any meeting of
shareholders of the Company;
               (vi) make any public demand to inspect the books and records of
the Company, including pursuant to any statutory right that Crescendo may have;
               (vii) have any discussions or communications, or enter into any
arrangements, understanding or agreements (whether written or oral) with, or
advise, finance, assist or encourage, any other Person in connection with any of
the foregoing, or make any investment in or enter into any arrangement with, any
other Person that engages, or offers or proposes to engage, in any of the
foregoing;

5



--------------------------------------------------------------------------------



 



               (viii) make any proposal (including to publicly disclose or
discuss any proposal) or enter into any discussion regarding any of the
foregoing, or make any proposal, statement or inquiry, or disclose any
intention, plan or arrangement (whether written or oral) inconsistent with the
foregoing, or make or publicly disclose any request to amend, waive or terminate
any provision of this Agreement; provided, however, that nothing herein will
limit the ability of any Crescendo Party, or its respective Affiliates and
Associates, except as otherwise provided in Section 1(b)(ii), to vote its Voting
Securities on any matter submitted to a vote of the stockholders of the Company
or announce its opposition to any Board-approved proposals not supported by
Messrs. Ajdler or Monahan or limit the ability of the Crescendo Directors to
exercise their rights as members of the Board while serving as members of the
Board; and provided, further, that notwithstanding anything in this Section 3(a)
to the contrary, if, at any time a third party (A) commences a tender offer for
at least 50% of the outstanding capital stock of the Company or (B) enters into
an agreement with the Company contemplating the acquisition (by way of merger,
tender offer or otherwise) of at least 50% of the outstanding capital stock of
the Company or all or substantially all of its assets, then the restrictions on
Crescendo set forth in Sections 3(a)(ii), 3(a)(iii) and 3(a)(vi) with respect to
solicitations of proxies shall terminate and cease to be of any further force or
effect, such that Crescendo may (i) solicit proxies with respect to any
shareholder vote required in connection with any transactions of the nature
contemplated in subparts (A) and (B) of this proviso, and (ii) take any actions
in connection with any such solicitation of proxies, including requesting a
stockholder list and related information, filing an amendment or amendments to
its Schedule 13D regarding the Common Stock of the Company as required by law or
taking any other action related to the solicitation of proxies or making any
public filings or announcements in furtherance thereof; or
               (ix) take or cause or induce others to take any action
inconsistent with any of the foregoing.
          (b) Each Crescendo Party will be released from its standstill
obligations set forth in Section 3(a) on the Termination Date.
     4. Representations and Warranties of Crescendo. Each Crescendo Party
represents and warrants as follows:
          (a) Each Crescendo Party has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.
          (b) This Agreement has been duly and validly authorized, executed, and
delivered by each Crescendo Party, constitutes a valid and binding obligation
and agreement of each Crescendo Party, and is enforceable against each Crescendo
Party in accordance with its terms.
          (c) Crescendo, together with its Affiliates and Associates, are
beneficial owners and/or economic owners, directly or indirectly, of an
aggregate of shares of Common Stock as set forth by beneficial owner and amount
on Schedule A hereto and such shares of Common Stock constitute all of the
Voting Securities of the Company owned by each Crescendo Party and its
respective Affiliates and Associates.
     5. Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
          (a) The Company has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

6



--------------------------------------------------------------------------------



 



          (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms.
     6. Specific Performance. Each of Crescendo, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable in
damages. It is accordingly agreed that Crescendo, on the one hand, and the
Company, on the other hand (the “Moving Party”), will each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof and the other party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.
     7. Press Release. Immediately following the execution and delivery of this
Agreement, the Company will issue the press release attached hereto as Exhibit A
(the “Press Release”). None of the parties hereto will before the Termination
Date make any public statements (including in any filing with the SEC or any
other regulatory or governmental agency, including any stock exchange) that are
inconsistent with, or otherwise contrary to, the statements in the Press Release
issued pursuant to this Section 7. Following the date hereof, no Crescendo
Party, nor any of their respective Affiliates or Associates, will before the
Termination Date issue or cause the publication of any press release or other
public announcement with respect to this Agreement, the Company, its management
or the Board or the Company’s business without prior written consent of the
Company, provided, however, that Crescendo may make such filings as are required
by law or as may be required by law per advice from its outside counsel;
provided further, that nothing herein will limit the ability of any Crescendo
Party, its respective Affiliates and Associates to publicly announce its
opposition to any Board-approved proposals not supported by Messrs. Ajdler or
Monahan.
     8. Expenses. Within 10 business days following receipt of reasonably
satisfactory documentation thereof, the Company will reimburse Crescendo for its
reasonable out-of-pocket fees and expenses incurred on or before the date hereof
in connection with its negotiation and execution of this Agreement and all
related activities and matters; provided, such reimbursement will not exceed
$35,000 in the aggregate.
     9. No Waiver. Any waiver by either the Representative (as defined in
Section 17) or the Company of a breach of any provision of this Agreement will
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of either the Representative or the Company to insist upon strict adherence to
any term of this Agreement on one or more occasions will not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
     10. Certain Definitions. As used in this Agreement, (a) the term “Person”
will mean any individual, partnership, corporation, group, syndicate, trust,
government or agency, or any other organization, entity or enterprise; (b) the
terms “Affiliates” and “Associates” will have the meanings set forth in
Rule 12b-2 under the Exchange Act and will include Persons who become Affiliates
or Associates of any Person subsequent to the date hereof; (c) the term “Voting
Securities” will mean any securities of the Company entitled, or which may be
entitled, to vote in the election of directors, or securities convertible into
or exercisable or exchangeable for such securities, whether or not subject to
passage of time or other contingencies; (d) the terms “beneficial owner” and
“beneficially own” have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act; and (e) the

7



--------------------------------------------------------------------------------



 



terms “economic owner” and “economically own” will have the same meanings as
“beneficial owner” and “beneficially own,” except that a Person will also be
deemed to economically own and to be the economic owner of (i) all shares of the
Common Stock that such Person has the right to acquire pursuant to the exercise
of any rights in connection with any securities or any agreement, regardless of
when such rights may be exercised and whether they are conditional and (ii) all
shares of Common Stock in which the Person has any economic interest, including,
without limitation, pursuant to a cash-settled call option or other derivative
security, contract or instruction in any way related to the price of shares of
Common Stock.
     11. Successors and Assigns. Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any party hereto without the prior
written consent of the other parties hereto and any attempt to do so will be
void. Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.
     12. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective successors or assigns.
     13. Headings. The section headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.
     14. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt), (b) upon sending if sent facsimile, with
electronic confirmation of sending; provided, however, that a copy is sent on
the same day by registered mail, return receipt requested, in each case to the
appropriate mailing address set forth below (or to such other mailing address as
a party may designate by notice to the other parties in accordance with this
Section 14), (c) one (1) day after being sent by nationally recognized overnight
carrier to the addresses set forth below (or to such other mailing addresses as
a party may designate by notice to the other parties in accordance with this
Section 14) or (d) when actually delivered if sent by any other method that
results in delivery (with written confirmation of receipt):

         
 
  If to the Company:   O’Charley’s Inc.
 
      3038 Sidco Drive
 
      Nashville, TN 37204
 
      Attn: Lawrence E. Hyatt, Chief Financial Officer
 
      Facsimile: (615) 782-5043
 
       
 
            with a copy to:   Bass, Berry & Sims PLC
 
      315 Deaderick Street, Suite 2700
 
      Nashville, TN 37238-3001
 
      Attn: J. Page Davidson
 
      Facsimile: (615) 742-2753
 
       
 
  If to Crescendo    
 
  or the Representative:   Eric S. Rosenfeld
 
      c/o Crescendo Partners II, L.P., Series Z
 
      825 Third Avenue, 40th Floor
 
      New York, New York 10022
 
      Facsimile: (212) 319-0760
 
       
 
            with a copy to:   Olshan Grundman Frome Rosenzweig & Wolosky LLP
 
      65 East 55th Street
 
      New York, New York 10022
 
      Attention: Steven Wolosky
 
      Facsimile: (212) 451-2222

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

8



--------------------------------------------------------------------------------



 



     15. Jurisdiction; Applicable Law. Each of the parties hereto (a) consents
to submit itself to the personal jurisdiction of the Court of Chancery or other
federal or state courts in Davidson County in the State of Tennessee in the
event any dispute arises out of this Agreement, (b) agrees that it will not
bring any action relating to this Agreement in any court other than the Court of
Chancery or other federal or state courts of the State of Tennessee, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave form any such court, and (c) agrees that service of
process in any proceeding in any such court may be made by registered mail,
return receipt requested, in the case of the Company, to the address set forth
in Section 14 and in the case of any Crescendo Party, to the address of
Crescendo and the Representative set forth in Section 14. This Agreement will be
governed in all respects, including validity, interpretation and effect, by the
laws of the State of Tennessee applicable to contracts executed and to be
performed wholly within such state without giving effect to the choice of law
principles of such state.
     16. Counterparts. This Agreement may be executed in counterparts, each of
which will be an original, but all of which together will constitute one and the
same Agreement.
     17. Crescendo Representative. Crescendo hereby irrevocably appoints Eric S.
Rosenfeld as its attorney-in-fact and representative (the “Representative”), in
its place and stead, to do any and all things and to execute any and all
documents and give and receive any and all notices or instructions in connection
with this Agreement. The Company will be entitled to rely, as being binding on
Crescendo, upon any action taken by the Representative or upon any document,
notice, instruction or other writing given or executed by the Representative.
     18. First Settlement Agreement. This Agreement supersedes and replaces the
First Settlement Agreement, which is of no further force and effect and under
which the parties have no remaining liabilities or obligations.
[The remainder of this page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned parties has executed or caused
this Agreement to be executed or caused to be executed on its behalf on the date
first above written.

                      O’CHARLEY’S INC.    
 
               
 
  By:   /s/ Lawrence E. Hyatt                        Name:   Lawrence E. Hyatt  
      Title:   Chief Financial Officer    
 
                    CRESCENDO PARTNERS II, L.P., SERIES Z    
 
               
 
  By:                                   Crescendo Investments II, LLC, General
Partner    
 
               
 
      By:   /s/ Eric S. Rosenfeld     
 
               
 
      Name:   Eric S. Rosenfeld    
 
      Title:   Managing Member    
 
                    CRESCENDO PARTNERS III, L.P.    
 
               
 
  By:                                   Crescendo Investments III, LLC, General
Partner    
 
               
 
      By:   /s/ Eric S. Rosenfeld     
 
               
 
      Name:   Eric S. Rosenfeld    
 
      Title:   Managing Member    
 
                    CRESCENDO INVESTMENTS II, LLC    
 
               
 
  By:   /s/ Eric S. Rosenfeld                        Name:   Eric S. Rosenfeld  
      Title:   Managing Member    
 
                    CRESCENDO INVESTMENTS III, LLC    
 
               
 
  By:   /s/ Eric S. Rosenfeld                        Name:   Eric S. Rosenfeld  
      Title:   Managing Member    
 
                        /s/ Eric S. Rosenfeld                           ERIC S.
ROSENFELD    

Signature Page to Second Settlement Agreement

 



--------------------------------------------------------------------------------



 



Schedule A
Summary of Beneficial and Economic Ownership of Shares of Common Stock of
O’Charley’s Inc.

                              Beneficially   Economically   Percent of Owner  
Owned   Owned   Class
Crescendo Investments II, LLC
    2,534,891     0 shares   11.4%  
Crescendo Investments III, LLC
    136,474     0 shares   Less than 1%  
Crescendo Partners II, L.P., Series Z
    2,534,891       2,534,891     11.4%  
Crescendo Partners III, L.P.
    136,474       136,474     Less than 1%  
Eric S. Rosenfeld
    2,671,365     0 shares   12.0%  
Arnaud Ajdler
    11,265       11,265     Less than 1%  
Douglas Benham
    18,865       18,865     Less than 1%  
Gregory R. Monahan
    10,015 1     10,015     Less than 1%

 

1   Includes 400 shares of Common Stock held in Mr. Monahan’s IRA account.

 